Order                                                                                 Michigan Supreme
                                                                                                  Court
                                                                                      Lansing, Michigan
  February 4, 2015
                                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

  147860(96)                                                                             Stephen J. Markman
                                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
  THE SERVICE SOURCE, INC. and THE                                                          David F. Viviano
  SERVICE SOURCE FRANCHISE, LLC,                                                        Richard H. Bernstein,
                                                                                                        Justices
            Plaintiffs-Appellees,                            SC: 147860
                                                             COA: 301013
  v                                                          Lenawee CC: 09-003258-CK
  DHL EXPRESS (USA), INC.,
             Defendant-Appellant.
  ________________________________________/

        On order of the Court, the motion for reconsideration is considered, and it is
  DENIED.


        BERNSTEIN, J., not participating.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             February 4, 2015